DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.

Response to Amendment
	The amendment filed 2/3/2021 has been accepted and entered. Accordingly, claims 1, 8 and 15 are amended. Pending claims 1-6, 8-13, 15-19 and 21-23 are examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the limitation s is indefinite for several reasons. First, “make navigation difficult for the user” contains the relative term “difficult”.  The term difficult is not defined by the claim, the specification may make navigation more difficult than it would be otherwise. For example, because user 204 may have more difficulty navigating even in familiar areas after dark or during a snow storm (e.g., due to poor visibility of street signs, etc.”).  However, even Spec. ¶81 does not provide any limiting definition of difficult and further refers to difficult in a relative manner, i.e., “more difficult than it would be otherwise”.  In addition, specification fails to provide any guidance, examples, explanation or as to how the geospatial navigation determines if a particular condition would be considered difficult for the user” i.e., difficult relative to a particular user rather than generally accepted condition that makes navigation difficult in general.  As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  
Here, what condition may or may not make navigation “difficult” for a user is unknown quantity and further is unknowable in view of the guidance in the specification. The language of independent claims 1, 8 and 15 attempts to claim the capability knowing whether a particular condition will make navigation “difficult for the user” using the navigation system, (i.e., not just what is likely to make navigation relatively more difficult than it would otherwise, as discussed in spec. ¶81, but rather an objective and definitive level of “difficult” in relation to a user, i.e., “difficult for the user”), but claims 1, 8 and 15 as well as the specification fail to specify how the geospatial system could know a person’s subjective assessment of a particular condition, i.e., that it is “difficult for the user”. 
In addition, aside from driving conditions, the term “difficult” with respect to navigation in view of the specification appears to also encompass the ability of the driver to view the instructions in a mobile navigation device while driving such that any navigation instructions from a navigation device that requires a user to view instructions on a screen while driving could be considered a condition that makes “navigation difficult for a user”, thereby rendering the claim indefinite since the metes and bounds of “make navigation difficult” is unclear since it could apply to communicating instructions or to road conditions. See Spec. ¶ 2 (“the mobile navigation device may provide real-time, turn-by-turn instructions to assist the user in navigating a route . . . instructions may be provided in a variety of ways, but it may be difficult, inconvenient, or otherwise undesirable in certain situations for the user to view the instructions by way of a screen of the mobile navigation device (e.g., graphically, textually, etc.). For example, if a user is driving, it may be undesirable for the user to take his or her eyes off the road to study a map or textual instruction”).  However, Spec. ¶ 2 also does not specify how the navigation system can determine whether a particular condition would “make navigation difficult for the user”.  Claims depending from independent claims 1, 8 and 15 are rejected on the basis of their dependency. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the amendment adds the limitation “determining, by the geospatial navigation system, whether a particular condition is present to make navigation difficult for the user” to independent claims 1, 8 and 15.  However, the originally filed specification, including Spec. ¶ 82 does not provide a description of determining whether “a particular condition is present to make navigation difficult for a user”, i.e., a particular user as recited in claim 1 with a particular “domain of navigational proficiency”. 
Spec. ¶81 mentions some examples of conditions that “may make navigation more difficult than it would be otherwise. For example, because user 204 may have more difficulty navigating even in familiar difficult for the user” i.e., difficult relative to a particular user rather than generally accepted condition that may be considered to make navigation difficult in general like particular weather conditions. 
Here, what condition may or may not make navigation “difficult” for a user is unknown quantity and further is unknowable in view of the guidance in the specification. The language of independent claims 1, 8 and 15 attempts to claim the capability knowing whether a particular condition will make navigation “difficult for the user” using the navigation system, (i.e., not just what is likely to make navigation relatively more difficult than it would be otherwise, as discussed in spec. ¶81, but rather an objective and definitive level of “difficult” in relation to a user, i.e., “difficult for the user”), but claims 1, 8 and 15 as well as the specification fail to specify how the geospatial system could know a person’s subjective ability to navigate a particular condition, i.e., that it is “difficult for the user”.  Accordingly, the above cited amendment to independent claims 1, 8 and 15 was not included in the originally filed disclosure and constitutes new matter. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the limitation “determining, by the geospatial navigation system, whether a particular condition is present to make navigation difficult for the user” is not enabled by the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons stated above in the 112(b) and 112(a) new matter rejections. For example, ¶ 2 and ¶ 81 reciting the term “difficult” do not take into account any characteristics of the user such that the specification enables “determining, by the geospatial navigation system, whether a particular condition is present to make navigation difficult for the user”. The specification fails to provide any description guidance, examples, algorithms or explanation or as to how the geospatial navigation can determine if a particular condition would be considered difficult for the user” i.e., difficult relative to a particular user .  
For example, Spec. ¶81 states “because user 204 may have more difficulty navigating even in familiar areas after dark or during a snow storm (e.g., due to poor visibility of street signs, etc.), system 100 may automatically provide comprehensive voice guidance even for paths within the domain of navigational proficiency for which system 100 would normally provide diminished voice guidance”, but the specification provides no sufficiently enabling description to provide guidance as to how the navigation system can know whether a user has “more difficulty navigating even in familiar areas after dark or during a snow storm (e.g., due to poor visibility of street signs, etc.)” as opposed to uses that would not have more difficulty in familiar areas after dark or during a snow storm. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0100780 to Caine et al. (“Caine”) in view of U.S. Patent Application Publication No. 2017/0307396 to So et al. (“So”)
	With respect to claims 1, 8 and 15, Caine discloses a method comprising: 
defining, by a geospatial navigation system, geography of a domain (Fig. 2, with a user familiarity score of 8 within boundary 140 displayed in a geography of a domain) of navigational proficiency of a user of a mobile navigation device  (¶ 45 “A first example is shown in FIG. 2, in which a user has defined 
receiving, by the geospatial navigation system from the user, user input representative of a request to provide navigational guidance from a first location to a second location (¶ 73 “In block 710, the navigation system receiving the required destination from the user and plans an initial route to the destination in block 720”), 
the first location located within the geography of the domain of navigational proficiency of the user (i.e., inside 140, FIG. 2) and the second location located outside the geography of the domain of navigational proficiency of the user (i.e., outside 140, FIG. 2) (claim 11 “selecting said navigation instructions comprises: selecting an initial navigation instruction for navigating the user from a first road segment to a second road segment of the route; assigning a relevance score to said initial navigation instruction; and cancelling the selected initial navigation instruction if a familiarity value of at least one of the road segment and the second road segment is at least the assigned relevance score”) (¶ 46 “user familiarity scores 122 are updated to a score that is high enough to ensure that the navigation system will not provide the user with detailed navigation instructions in the area 140”); 
determining, by the geospatial navigation system, whether a particular condition is present to make navigation difficult1 for the user (¶26 “embodiments thus factor in variations in the learning abilities of different users of a navigation system, which variations may be intrinsic to the user or may be caused conditions, as a user is more likely to get acquainted with a route e.g., during daylight, calm traffic conditions and/or clear weather, as opposed to during darkness, busy traffic and/or adverse weather conditions, when the ability of the user to learn the route will be diminished; ¶¶ 51 -55 “factors typically can be divided into two categories namely the intrinsic learning ability of the user and environmental factors including but not limited to daylight conditions, weather conditions and traffic conditions. In an embodiment, at least the intrinsic learning ability of the user is included as a variable in the algorithm. In another embodiment, at least one environmental factor is included as a variable in the algorithm . . . For assessing whether the tracked route 310 has been completed (mainly) during the day or night, the navigation system may monitor the start and completion times of the tracked route 310 and compare this against the sunrise and sunset times obtained from the external data source”) (Table II-IV, EQ II, ¶60 “environmental moderating factors”) (claims 4-5, 12, 16); and 
providing, based on the determining whether the particular condition is present to make the navigation difficult (¶¶ 25, 51-55, 60, Table II-IV, EQ II, claims 4-5, 12, 16) by the geospatial navigation system to the user, the requested navigational guidance from the first location to the second location, the navigational guidance including:
first voice guidance provided (¶ 38 “audio output device is adapted to output the selected navigation instructions”) from the first location to a boundary point of the domain of navigational proficiency of the user the first voice guidance provided either at a diminished guidance level if the particular condition is not present to make the navigation difficult or at a comprehensive guidance level if the particular condition is present to make the navigation difficult, (¶ 46 “user familiarity scores 122 are updated to a score that is high enough to ensure that the navigation system will not provide the user with detailed navigation instructions in the area 140”)( claim 10 “navigation instructions for navigating the user over a plurality of road segments of the planned route with a smaller number of navigation instructions in case the updated familiarity score of said plurality of road segments exceeds a defined threshold”) (¶ 66 “(spoken) navigation instructions . . . user is familiar enough . . . smaller number of instructions . . . some embodiments, not provide the user with any (spoken) instructions at all”) (¶¶ 25, 51-55, 60, Table II-IV, EQ II, claims 4-5, 12, 16), 
second voice guidance provided from the boundary point of the domain of navigational proficiency of the user to the second location, the second voice guidance provided at the comprehensive guidance level (¶ 66 “up-to-date user familiarity scores 122 are used to decide if a user should be presented with detailed (spoken) navigation instructions or whether the user is familiar enough with a particular section of the planned route to replace the detailed instructions with a smaller number of instructions”). 
	However, Caine fails to specifically disclose the requirements related to non-audible textual guidance recited in the independent claims. So, from the same field of endeavor, also discloses reducing audible guidance based on user familiarity (¶ 88, 291)(¶299 “familiarity module 504 can assess the user familiarity along the navigation route 204 . . . and generate the various portions controlling the degree or amount of the guidance communication 120 in the navigation route 204”) (¶17 “controlling the amount or degree of the guidance communication based on familiarity or comfort level of the system user regarding the corresponding locations of the system route”) wherein the audible guidance can be reduced while detailed guidance (212, FIG. 2) may optionally remain active (¶88, 261, 285) such that  non-audible textual guidance provided from the first location to the second location at the comprehensive guidance level such that comprehensive instructions are available to the user even when the voice guidance is provided at the diminished guidance level (¶¶ 71-74 “navigation system 100 can keep the routing or navigation information displayed on a display, communicate all of the detailed guidance 212 . . . or silence for the passive-navigation portion 216. The passive-navigation portion 216 can correspond to a geographic area known, familiar, or comfortable to the system user 108 . . . navigation system 100 can remove or hide the routing or navigation information from a display, withhold the guidance communication 120 or keep silent, or a combination thereof for the passive-navigation portion 216”) (¶123 “navigation system 100 can communicate, such as visually or audibly, the system route 324”) (¶ 261 “displaying or by generating audible sounds for the system route 324, information or description thereof, or a combination thereof”) (¶285 “the guidance module 526 can communicate to the system user 108 by visually displaying, by creating audible sounds, or a combination thereof corresponding to the guidance communication 120”) (¶289 “guidance module 526 can further implement the hardware controls corresponding to the portions with specific amount or degree of guidance. The guidance module 526 can 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide non-audible textual guidance provided at the comprehensive guidance level from the first location to the second location such that comprehensive instructions are available to the user even when the voice guidance is provided at the diminished guidance level, as taught by So, in the system of Caine in order to provide the user with improved options for guidance, such as a user that is bothered by audible directions but is not bothered by text guidance and can further rely on the text guidance when necessary at any time, to thereby meet a particular consumers expectations when balancing features with user familiarity (So, ¶¶ 3-4). 
With respect to claims 2, 9 and 16, Caine discloses tracking the mobile navigation device during an extended time period as the user carries the mobile navigation device (claim 6 “calculating the updated familiarity score of the road segment further comprises calculating said updated familiarity score based on a frequency of use of said road segment”) (claim 13 “track a route taken by a user; calculate an updated familiarity score . . . store the updated familiarity score in a data storage of the navigation system”); and 
wherein the defining of the geography of the domain of navigational proficiency of the user is performed based on tracking data collected during the tracking of the mobile navigation device (claim 6 “calculating the updated familiarity score of the road segment further comprises calculating said updated familiarity score based on a frequency of use of said road segment”).
With respect to claims 3, 10, and 17, Caine discloses wherein the defining of the geography of the domain of navigational proficiency of the user includes: 
initializing, at an initial point in time, the geography of the domain of navigational proficiency (¶ 45 “all road segments considered to fall within the user-defined area 140 will be assigned a user familiarity score 122 indicating that the user is familiar with the road segment. The user familiarity score 122 of the 
repeatedly updating, subsequent to the initial point in time and during the extended time period, the initialized geography of the domain of navigational proficiency based on the tracking data (¶ 46 “The navigation system may use any suitable algorithm to decide which road segments 112 fall within or outside the defined known area 140, e.g. algorithms using well-known geometric principles. The updated user familiarity scores 122 are updated to a score that is high enough to ensure that the navigation system will not provide the user with detailed navigation instructions in the area 140”) (¶ 47 “method of updating the user familiarity scores 122 for a particular user is shown in FIGS. 3 and 4, and will be discussed with the aid of the flow chart of FIG. 5. The method 500 is typically always executed by the navigation system, i.e. whether or not the navigation system is in navigation mode”) (FIG. 3–4 and accompanying description). 
With respect to claims 4 and 11 Caine discloses the geography of the domain of navigational proficiency includes: 
a contiguous zone of familiarity situated around a central user location (140, FIG. 2); and 
an entirety of a path that intersects the zone of familiarity and extends beyond the zone of familiarity (FIG. 3-4 wherein entirety of path that may extend from 140 is updated from 0 to 0.5). 
	With respect to claims 5, 12 and 18, Caine discloses the comprehensive guidance level is associated with providing navigational guidance instructions to the user; and the diminished guidance level is associated with abstaining from providing any navigational guidance instructions to the user (¶ 69 “In block 640, the navigation system subsequently selects the level of detail to be provided in the navigation instructions based on the familiarity score evaluation performed in block 630. For instance, upon a user entering a familiar area along the route, the navigation system can decide to stop providing the user with detailed, e.g. turn-by-turn, instructions and replace the detailed instructions with a smaller number of more global navigation instructions, e.g. a single instruction such as "proceed to junction 6 of motorway M25" that will allow the user to travel within the familiar area without receiving navigation instructions at an annoying level of detail. In an embodiment, the navigation system may decide not to issue any spoken instructions when the user travels within such a familiar area”) (claim 11 “cancelling the 
With respect to claims 6, 13 and 19, Caine discloses 6. The method of claim 1, wherein: 
the comprehensive guidance level is associated with providing navigational guidance instructions to the user at a first level of detail the diminished guidance level is associated with providing navigational guidance instructions to the user at a second level of detail lower than the first level of detail (¶46 “navigation system may use any suitable algorithm to decide which road segments 112 fall within or outside the defined known area 140, e.g. algorithms using well-known geometric principles. The updated user familiarity scores 122 are updated to a score that is high enough to ensure that the navigation system will not provide the user with detailed navigation instructions in the area 140”) (¶69 “the navigation system subsequently selects the level of detail to be provided in the navigation instructions based on the familiarity score evaluation performed in block 630. For instance, upon a user entering a familiar area along the route, the navigation system can decide to stop providing the user with detailed, e.g. turn-by-turn, instructions and replace the detailed instructions with a smaller number of more global navigation instructions, e.g. a single instruction such as "proceed to junction 6 of motorway M25" that will allow the user to travel within the familiar area without receiving navigation instructions at an annoying level of detail. In an embodiment, the navigation system may decide not to issue any spoken instructions when the user travels within such a familiar area”) 

Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0100780 to Caine et al. (“Caine”) in view of U.S. Patent Application Publication No. 2017/0307396 to So et al. (“So”) and further in view of U.S. Patent Application Publication No. 2015/0100231 to Weir et al. (“Weir”)
With respect to claims 21-23, Caine in view of So disclose a user interface for selecting prompted options (So ¶39 “tactile input 116 can include a screen contact input generated by the system user 108 physically touching a touch-screen interface of the first device 102 corresponding to a possible input signal associated with the touched location of the touch-screen interface.”) (So. ¶ 278 “the trigger module 524 can include indications or controls for turning off or downgrading the audible guidance status 234, the controlling the first user interface 418, the second user interface 438, or a combination thereof”) (Caine, ¶51 “In a further embodiment, the intrinsic learning ability of the user and at least one environmental factor are included as variables in the algorithm. In yet another embodiment, the variables to be included in the algorithm may be defined by the user, e.g. by providing the user with a selection menu on a display device of the navigation system in which the user can select one or more of the aforementioned variables. Alternatively, the variables to be used by the algorithm may be fixed in the navigation system”) (Caine, ¶ 52 “The navigation system may present the user with a selection menu in which the user is presented with text-based selection options, e.g. `slow learner/normal learner/fast learner` or alternative phrasings having an equivalent meaning. Alternatively, the user may be presented with a dialogue box in which the user can indicate on average how often the user has to travel over a route before it becomes familiar, and so on.”) including not providing a user selecting to cancel use of smart guidance mode (Caine ¶47 “The method 500 is typically always executed by the navigation system, i.e. whether or not the navigation system is in navigation mode, that is, is providing route navigation instructions to a user following a user providing the navigation system with a desired destination. In other words, this method may also be executed when the navigation system is in dormant mode, i.e. is not requested by the user to provide navigation instructions.”) 
However, Caine in view of So fail to specifically disclose providing, a notification to the user that use of a smart guidance mode is available to provide the requested navigational guidance at a diminished guidance level and prompting the user, by the geospatial navigation system in connection with the notification, to provide input granting permission or canceling the use of the smart guidance mode.  Weir, from the same field of endeavor, discloses providing, a notification to the user that use of a smart guidance mode is available to provide the requested navigational guidance at a diminished guidance level and prompting the user, by the geospatial navigation system in connection with the notification, to provide input granting permission or canceling the use of the smart guidance mode (¶70 “the user interface module 214 may generate a user interface . . . administrator can use the user interface to change the settings for how familiar the user has to be with the route to receive a certain number of instructions”) (¶72 “user interface module 214 may generate a user interface for the user to change the settings”) (¶ 74 “FIG. 3B is an example user interface 325 for a user to change the settings for providing directions. In this 

    PNG
    media_image1.png
    407
    615
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the teachings of Weir to provide a notification to the user that use of the smart guidance mode of Caine in view of So is available to provide the requested navigational guidance at a diminished guidance level and prompting the user, by the geospatial navigation system in connection with the notification, to provide input granting permission or canceling the use of the smart guidance mode, as taught by Weir, to improve customization in order to allow the user to determine if they desire to use the smart guidance or not.  In addition, such a feature would be beneficial for drivers who are not the primary driver such that the familiarity settings of the primary driver would worsen navigation guidance for the non-primary driver. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by applicant’s amendment.  However, at least one argument remains relevant to the newly formulated rejection. 
Applicant argues (Amend. 13-16) the combined teachings of Caine and So fail to disclose the newly added limitation “determining . . . whether a particular condition is present to make navigation difficult for the user" because “Caine is silent regarding determining the presence of any conditions "to 
However, Caine discloses the navigation system determining whether a particular condition is present to make navigation difficult for the user (¶26 “embodiments thus factor in variations in the learning abilities of different users of a navigation system, which variations may be intrinsic to the user or may be caused by variations in the travel conditions, as a user is more likely to get acquainted with a route e.g., during daylight, calm traffic conditions and/or clear weather, as opposed to during darkness, busy traffic and/or adverse weather conditions, when the ability of the user to learn the route will be diminished; ¶¶ 51 -55 “factors typically can be divided into two categories namely the intrinsic learning ability of the user and environmental factors including but not limited to daylight conditions, weather conditions and traffic conditions. In an embodiment, at least the intrinsic learning ability of the user is included as a variable in the algorithm. In another embodiment, at least one environmental factor is included as a variable in the algorithm . . . For assessing whether the tracked route 310 has been completed (mainly) during the day or night, the navigation system may monitor the start and completion times of the tracked route 310 and compare this against the sunrise and sunset times obtained from the external data source”) (Table II-IV, EQ II, ¶60 “environmental moderating factors”) (claims 4-5, 12, 16). 
Furthermore, the conditions disclosed by Caine are the same conditions disclosed by Applicants specification as conditions that make navigation more difficult for a user (i.e., Spec. ¶81 “poor weather conditions, time of day conditions, or other road conditions may make navigation more difficult than it would be otherwise. For example, because user 204 may have more difficulty navigating even in familiar areas after dark or during a snow storm (e.g., due to poor visibility of street signs, etc.)”), such that it is unclear how these common conditions could provide an enabling disclosure for claims 1, 8 and 15, but do not constitute disclosure of particular conditions that “make navigation difficult for the user” by the Caine reference. 
To this point, Applicant asserts (Amend. 14-15) that Caines’ determination of conditions that make driving more difficult (i.e., darkness rather than daylight conditions; adverse weather conditions rather than clear weather conditions, etc.) does not constitute disclosure of determining the presence of any conditions “to make navigation difficult for the user” (e.g., by impeding how easily a route may be arguendo the conditions disclosed by Caine are also factored into a “learning ability” of different users, as asserted by Applicant, this assertion does not impact Caines disclosure of determining whether a particular condition is present to make navigation difficult for the user, as cited above, since a condition, i.e., night driving, both makes driving and learning a route more difficult. Furthermore, “to make navigation difficult for the user” is merely an intended use limitation of the claim limitation “determining, by the geospatial navigation system, whether a particular condition is present”. 
Furthermore, Caine makes clear that a “familiarity score” includes many separate and distinct variables are used to determine the familiarity score that is ultimately used to determine what guidance is provided to the user. The separate and distinct variables include “intrinsic learning ability of the user” and “environmental factors” such that Caine teaches learning ability and environmental factors that make navigation more difficult are separate considerations (Caine, ¶ 51 “user familiarity score 122 . . . updated by a factor or amount calculated by an algorithm that includes one or more variables . . . factors typically can be divided into two categories, namely the intrinsic learning ability of the user and environmental factors; see EQ. 1 with environmental factors WC, DC, TC). Moreover, the detected environmental conditions that make navigation more difficult, as defined by Applicant such as night driving and congestion, are identified as such by Caine due to their scaling factor, i.e., Table II (weather condition clear 1.0, overcast 0.8, rain 0.5; Table III daylight condition day 1.0, night 0.5; Table IV traffic condition light traffic 1.0, congestion 0.5) wherein the lower factors for conditions that make navigation more difficult result in more comprehensive guidance as opposed to higher factors that result in diminished guidance when the conditions are not present (clear 1.0, light traffic 1.0, etc.) (i.e., ¶¶ 58-66) (¶ 46 “user familiarity scores 122 are updated to a score that is high enough to ensure that the navigation system will not provide the user with detailed navigation instructions in the area 140”). Accordingly, Applicants arguments are not persuasive.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided of difficult or particular conditions that make navigation difficult, or particular conditions that make navigation difficult for a user, although examples are provided (i.e., difficult: Spec. ¶ 81 “poor weather conditions, time of day conditions, or other road conditions”; “after dark or during a snow storm (e.g., due to poor visibility of street signs, etc.); “an avoidable traffic accident or
        traffic jam is ahead on the route)”; ¶2 “it may be difficult, inconvenient, or otherwise undesirable in certain
        situations for the user to view the instructions by way of a screen of the mobile navigation device (e.g., graphically, textually, etc.). For example, if a user is driving, it may be undesirable for the user to take his or her eyes off the road to study a map or textual instruction”)